       Case 1:18-cv-00555-BLW Document 67 Filed 10/15/19 Page 1 of 10




                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


PLANNED PARENTHOOD OF THE
GREAT NORTHWEST AND THE
HAWAIIAN ISLANDS, a                         Case No. 1:18-CV-00555-BLW
Washington corporation; MARY
STARK, on behalf of herself and her
patients,                                   MEMORANDUM DECISION
                                            AND ORDER
       Plaintiffs,

        v.

LAWRENCE G. WASDEN, in his
official capacity as Attorney General
of Idaho; JAN M. BENNETTS, in her
official capacity as Ada County
Prosecuting Attorney; GRANT P.
LOEBS, in his official capacity as
Twin Falls County Prosecuting
Attorney; THE INDIVIDUAL
MEMBERS OF THE STATE
BOARD OF MEDICINE, in their
official capacity; THE INDIVIDUAL
MEMBERS OF THE STATE
BOARD OF NURSING, in their
official capacity,

       Defendants.


                                INTRODUCTION

      Pending before the Court is Defendants’ motion to certify the Court’s Order

of July 24, 2019 for interlocutory appeal to the United States Court of Appeals for

MEMORANDUM DECISION AND ORDER – 1
          Case 1:18-cv-00555-BLW Document 67 Filed 10/15/19 Page 2 of 10



the Ninth Circuit. (Dkt. 57.) After carefully considering the parties’ written

memoranda and relevant case law, for the reasons the follow, the Court will deny

the motion.

                                  BACKGROUND

      Plaintiffs Planned Parenthood of the Great Northwest and Hawaiian Islands

and Mary Stark, a nurse practitioner licensed to practice advanced nursing in

Idaho, Washington, and Oregon, on behalf of herself and her patients, brought a

civil rights lawsuit under 42 U.S.C. § 1983 claiming an Idaho statute that makes it

unlawful for any person other than a physician to perform an abortion violates the

Constitution of the United States of America. Plaintiffs allege Idaho’s “Physician-

Only Law” violates their patients’ rights to liberty and privacy as guaranteed by the

Due Process Clause of the Fourteenth Amendment. They also argue the law

violates equal protection rights of patients and Advanced Practice Clinicians

(APCs), like Ms. Stark, under the Fourteenth Amendment’s Equal Protection

Clause.

      Defendants moved to dismiss the Complaint, asserting Plaintiffs’ substantive

due process claims are foreclosed by binding Supreme Court precedent, and that

Plaintiffs failed to state a claim for relief or meet the pleading requirements of

Federal Rule of Civil Procedure 8. (Dkt. 33.) After careful consideration of the




MEMORANDUM DECISION AND ORDER – 2
       Case 1:18-cv-00555-BLW Document 67 Filed 10/15/19 Page 3 of 10



motion to dismiss, the Court denied it in full. (Memorandum Decision and Order,

Dkt. 54.)

      In denying the motion, the Court rejected the same argument Defendants

make here—that the Supreme Court’s 1997 holding in Mazurek v. Armstrong

controls the disposition of Plaintiffs’ due process-based undue burden claims—and

therefore, Plaintiff’s claims are precluded as a matter of law. (See Order, Dkt. 54 at

8-11. In distinguishing this case from Mazurek, the Court relied on Whole

Woman’s Health v. Hellerstedt (WWH), wherein the Supreme Court has most

recently stated the analytical framework for undue burden claims:

      We begin with the standard, as described in Casey. We recognize that
      the “State has a legitimate interest in seeing to it that abortion, like
      any other medical procedure, is performed under circumstances that
      insure maximum safety for the patient.” But, we added, “a statute
      which, while furthering [a] valid state interest, has the effect of
      placing a substantial obstacle in the path of a woman's choice cannot
      be considered a permissible means of serving its legitimate ends.”
      Moreover, “[u]nnecessary health regulations that have the purpose or
      effect of presenting a substantial obstacle to a woman seeking an
      abortion impose an undue burden on the right.”

MDO, Dkt. 54 at 8 quoting WWH at 2309 (quoting Roe v. Wade, 410 U.S. 113, 150
(1973), and Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 877-78
(1992)).

      The Court found “WWH cemented the Casey standard as a contextual, fact-

based inquiry where a trial court must assess the impact of the alleged regulatory

burden as specifically applied.” Id. Provided this, the Court concluded that the




MEMORANDUM DECISION AND ORDER – 3
       Case 1:18-cv-00555-BLW Document 67 Filed 10/15/19 Page 4 of 10



“fact-intensive balancing inquiry required by WWH guides this Court’s approach”

to Plaintiff’s undue burden claims. Id.

      Defendants’ present motion argues the Court should certify the question

regarding whether the WWH standard applies to Plaintiff’s undue burden claims, or

whether, as they advance, the Supreme Court intended to draw a bright line

prohibiting undue burden claims based on state-made physician-only laws, i.e.

whether Mazurek forecloses Plaintiffs’ undue burden claims. The Defendants

define the “Mazurek question” as follows:

      Whether Mazurek v. Armstrong, 520 U.S. 968 (1997), and the U.S.
      Supreme Court precedent relied on in Mazurek, established a bright
      line rule precluding Plaintiffs’ substantive due process claim because
      in order “to ensure the safety of the abortion procedure, … States may
      mandate that only physicians perform abortions[.]”

(Dkt. 57-1 at 2.)

      The Court will analyze the merits of Defendants’ argument below.

                               STANDARD OF LAW

      United States district courts have discretion to allow interlocutory appeals.

Swint v. Chambers County Com’n, 514 U.S. 35 (1995). A district court may certify

any interlocutory order for appeal to the circuit court if: (1) the order “involves a

controlling question of law;” (2) “as to which there is substantial ground for

difference of opinion;” and (3) “that an immediate appeal of the order may

materially advance the ultimate termination of the litigation.” 28 U.S.C.§ 1292(b).



MEMORANDUM DECISION AND ORDER – 4
       Case 1:18-cv-00555-BLW Document 67 Filed 10/15/19 Page 5 of 10



All three criteria must be met to certify an issue. City of San Diego v. Monsanto

Co., 310 F. Supp. 3d 1057, 1065 (S.D. Cal. 2018) (citing Couch v. Telescope Inc.,

611 F.3d 629, 633 (9th Cir. 2010)). Because Section 1292(b) is a departure from

the general rule that only final judgments are appealable, it should be used only in

exceptional situations where allowing an interlocutory appeal would avoid

protracted and expensive litigation. Id; In reCement Antitrust Litigation, 673 F.2d

1020, 1026 (9th Cir. 1981).

                                    ANALYSIS

      Defendants argue, and Plaintiffs concede, that the Mazurek question

involves a controlling question of law. As such, the Court must determine whether

Defendants have met their burden to show exceptional circumstances exist

sufficient to warrant interlocutory certification of the Order pursuant to each of

Section 1292(b)’s other two factors.

1.    Whether there is substantial ground for difference of opinion.

      Courts must examine the extent to which a controlling law is unclear to

determine if a substantial ground for difference of opinion exists under Section

1292(b). Couch, 611 F.3d at 633. Traditionally, a substantial ground for difference

of opinion exists “where the circuits are in dispute on the question and the court of

appeals of the circuit has not spoken on the point, if complicated questions arise




MEMORANDUM DECISION AND ORDER – 5
        Case 1:18-cv-00555-BLW Document 67 Filed 10/15/19 Page 6 of 10



under foreign law, or if novel and difficult questions of first impression are

presented.” Id. (internal quotations omitted).

      Yet, a substantial difference of opinion is not present simply because a court

is the first to rule on the particular question or just because one party argues that

one precedent is controlling. Id. Furthermore, disagreement with the Court’s ruling

does not create a “substantial ground for difference,” as would allow interlocutory

appeal—the moving party “must make some greater showing.” Association of

Irritated Residents v. Fred Schakel Dairy, 634 F.Supp.2d 1081 (E.D. Cal. 2008).

Additionally, the fact “[t]hat settled law might be applied differently does not

establish a substantial ground for difference of opinion.” Couch at 633.

      Here, Defendants argue that, although “there is little debate that WWH

affirmed the undue burden test in Casey and defined how evidence should be

evaluated in cases involving an undue burden analysis… there is substantial debate

about what role Mazurek plays with regard to Idaho’s physician-only laws in light

of WWH.” (Dkt. 57-1.) Defendants do not cite to any case that has been decided

since WWH to show there is significant debate regarding whether WWH clarified

that a court must perform Casey’s undue burden analysis to every challenged

restriction on a woman’s right to an abortion—including performing the analysis

on state-made physician-only laws.




MEMORANDUM DECISION AND ORDER – 6
           Case 1:18-cv-00555-BLW Document 67 Filed 10/15/19 Page 7 of 10



          Instead, Defendants cite to “[a] host of lower federal and state court

decisions” decided before WWH to support the position that there is substantial

disagreement regarding whether Mazurek created a bright-line rule foreclosing any

substantive due process challenge to a state-made physician-only law.1 Notably,

three of the cases cited by Defendants predate Mazurek, and only one case cited

was issued by a court situated within the Ninth Circuit’s geographical limits—the

Arizona state court of appeals.2

          With this in mind, the Court turns to the precedent relevant to the analysis in

this case. The Ninth Circuit Court of Appeals has not ruled on the question of

whether the Supreme Court’s decision in Mazurek created a bright-line rule

foreclosing substantive due process undue burden challenges to state-made

physician-only laws. Put another way, the Ninth Circuit has not spoken directly as

to whether the Supreme Court’s decision in WWH clarified that Casey’s undue

burden analysis must be performed on every law restricting access to abortion—

including physician-only laws.

1
 See Birth Control Ctrs., Inc. v. Reizen, 743 F.2d 352, 364 (6th Cir. 1984); Fla. Women’s Med.
Clinic, Inc. v. Smith, 536 F. Supp. 1048, 1057 (S.D. Fla. 1982); Wright v. State, 351 So. 2d 708,
711 (Fla. 1977); see also Planned Parenthood Ariz., Inc. v. Am. Ass’n of Pro-Life Obstetricians
& Gynecologists, 257 P.3d 181, 195 (Ariz. Ct. App. 2011); see also Gonzales v. Carhart, 550
U.S. 124, 164 (2007); Planned Parenthood of Greater Tex. Surgical Health Servs. v. Abbott, 734
F.3d 406, 412 (5th Cir. 2013); A Woman’s Choice-E. Side Women’s Clinic v. Newman, 305 F.3d
684, 688 (7th Cir. 2002).
2
    See supra n. 1.




MEMORANDUM DECISION AND ORDER – 7
       Case 1:18-cv-00555-BLW Document 67 Filed 10/15/19 Page 8 of 10



      Notably, in a decision recently issued on September 30, 2019, the United

States District Court for the District of Virginia discussed Mazurek in the context

of Virginia’s physician-only law. Falls Church Med. Ctr., LLC v. Oliver, No.

3:18CV428-HEH, 2019 WL 4794529 (E.D. Va. Sept. 30, 2019). The court

acknowledged the long line of cases upholding physician-only laws. Id. at *17.

Yet, the court ultimately applied the undue burden analysis established in Casey

and recently re-stated in WWH—not Mazurek. Id. at *15-17. In its holding, the

court found the evidence presented had not shown the physician-only law “caused

an undue burden on a significant number of women seeking abortion care.”

(emphasis in original.) Id. at *17. Although not binding, the Virginia district

court’s analysis is instructive in this case and is consistent with the Court’s

treatment of Mazurek.

      Thus, this case does not present an instance where the circuits are in dispute

and the Ninth Circuit has not spoken on the question. Rather, it presents an

instance where this Court is the first to rule on the precise question and Defendants

argue, simply, that Mazurek is controlling. Therefore, rather than presenting a case

of exceptional circumstance, this case presents the rather common occurrence of a

district court providing a ruling on a question of law and a party disagreeing with

the Court’s decision. Accordingly, the Court finds the question of controlling law

at issue here is not one upon which a substantial ground of difference of opinion



MEMORANDUM DECISION AND ORDER – 8
         Case 1:18-cv-00555-BLW Document 67 Filed 10/15/19 Page 9 of 10



exists sufficient to warrant certification of the Court’s Order on Defendants’

motion to dismiss pursuant to Section 1292(b).

2.      Whether an immediate appeal of the Court’s Order may materially
        advance the ultimate termination of the litigation.

        Because the Court has determined that the question of controlling law at

issue here is not one upon which a substantial ground of difference of opinion

exists sufficient to warrant certification, it need not decide whether certification

would materially advance the ultimate termination of the litigation.

        Yet, to this end, the Court notes that it has issued two orders granting joint

motions to stay discovery. (See Dkt. 36 and Dkt. 60.) The first order stayed

discovery pending the Court’s issuance of a decision on Defendants’ motion to

dismiss. (Dkt. 36.) The second order, issued in September 6, 2019, stayed

discovery pending the Court’s issuance of a decision on Defendants’ motion to

certify. (Dkt. 64.) The Court now issues this decision, approximately one month

after staying discovery, and little more than one month after the motion became

ripe.

        Upon issuance of this order, the Court will reset deadlines for the parties’ to

submit their litigation and discovery plans, reset the twice-vacated scheduling

conference, and work with the parties “to secure the just, speedy, and inexpensive

determination of [this] action.” Fed. R. Civ. P. 1. Therefore, the Court finds also




MEMORANDUM DECISION AND ORDER – 9
       Case 1:18-cv-00555-BLW Document 67 Filed 10/15/19 Page 10 of 10



that certification of its earlier order will not materially advance the ultimate

termination of this litigation by saving any significant expense or time.

                                   CONCLUSION

       The question of controlling law at issue here is not one upon which a

substantial ground of difference of opinion exists sufficient to warrant certification

of the Court’s Order on Defendants’ motion to dismiss. Furthermore, an immediate

appeal of the Court’s earlier Order will not material advance the ultimate

termination of the litigation. Therefore, the Court will deny Defendants’ motion for

certification.

                                       ORDER

          IT IS ORDERED:

          1. Defendants’ Motion to Certify Order (Dkt. 54) for Interlocutory

                 Appeal (Dkt. 57) is DENIED.




                                               DATED: October 15, 2019


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 10
